Name: 79/424/EEC: Commission Decision of 11 April 1979 authorizing the French Republic not to apply Community treatment to umbrellas and sunshades (including walking- stick umbrellas, umbrella tents, and garden and similar umbrellas), falling within heading No 66.01 of the Common Customs Tariff, originating in Taiwan and in free circulation in the other Member States (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-04-28

 Avis juridique important|31979D042479/424/EEC: Commission Decision of 11 April 1979 authorizing the French Republic not to apply Community treatment to umbrellas and sunshades (including walking- stick umbrellas, umbrella tents, and garden and similar umbrellas), falling within heading No 66.01 of the Common Customs Tariff, originating in Taiwan and in free circulation in the other Member States (Only the French text is authentic) Official Journal L 106 , 28/04/1979 P. 0035 - 0036****( 1 ) OJ NO L 121 , 3 . 6 . 1971 , P . 26 . COMMISSION DECISION OF 11 APRIL 1979 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO UMBRELLAS AND SUNSHADES ( INCLUDING WALKING-STICK UMBRELLAS , UMBRELLA TENTS , AND GARDEN AND SIMILAR UMBRELLAS ), FALLING WITHIN HEADING NO 66.01 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 79/424/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO THE APPLICATION UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY , MADE ON 2 APRIL 1979 BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES , FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO UMBRELLAS AND SUNSHADES ( INCLUDING WALKING-STICK UMBRELLAS , UMBRELLA TENTS , AND GARDEN AND SIMILAR UMBRELLAS ), FALLING WITHIN HEADING NO 66.01 OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , WHEREAS IN FRANCE THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN IS PROHIBITED ; WHEREAS THE DISPARITIES WHICH EXIST IN THE COMMERCIAL POLICY MEASURES APPLIED IN CONNECTION WITH THESE PRODUCTS BY THE MEMBER STATES ARE CAUSING DEFLECTION OF TRADE , THEREBY PREVENTING THE EXECUTION OF THOSE COMMERCIAL POLICY MEASURES WHICH ARE IN FORCE BECAUSE OF THE DIFFICULT ECONOMIC SITUATION IN THE SECTOR CONCERNED ; WHEREAS IT APPEARS FROM THE APPLICATION SUBMITTED THAT THERE ARE SERIOUS DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED , INVOLVING A CONSIDERABLE DROP IN PRODUCTION AND EMPLOYMENT ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY MADE OR PROPOSED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN COMMISSION DECISION 71/202/EEC OF 12 MAY 1971 ( 1 ), AND IN PARTICULAR ARTICLE 1 THEREOF ; WHEREAS , HOWEVER , THE APPLICATION FOR A LICENCE WHICH GAVE RISE TO THE APPLICATION IN QUESTION DOES NOT NEED TO BE COVERED BY SUCH AN AUTHORIZATION IN VIEW OF THE SMALL AMOUNT INVOLVED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , WHERE THEY ORIGINATE IN TAIWAN AND ARE IN FREE CIRCULATION IN THE OTHER MEMBER STATES , AND IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 30 MARCH 1979 : // CCT HEADING NO // DESCRIPTION // // 66.01 // UMBRELLAS AND SUNSHADES ( INCLUDING WALKING-STICK UMBRELLAS , UMBRELLA TENTS , AND GARDEN AND SIMILAR UMBRELLAS ) // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL OPPORTUNITIES ARISE IN FRANCE FOR THE IMPORTATION OF THESE PRODUCTS FROM TAIWAN OR UNTIL 30 SEPTEMBER 1979 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 11 APRIL 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION